DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in light of  the new ground of rejection set forth below, necessitated by Applicant’s amendments to independent claims 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Pat. App. Pub. No. 2016/0189868) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895, hereafter, Lee ‘895).
With respect to claim 1, Sasaki teaches a multilayer capacitor comprising: a body including a multilayer structure in which a plurality of dielectric layers are stacked (see FIG. 3, element 11 and elements 15-1 and 15-2); a plurality of external electrodes disposed outside the body (see FIG. 3, elements 12 and 13); an active region including a plurality of internal electrodes stacked with the dielectric layer interposed therebetween in the body and connected to at least one of the plurality of external electrodes (see FIG. 3, region CP1); and an additional electrode region including a plurality of additional electrode layers disposed in a position covering at least one of upper and lower portions of the active region in the body and connected to at least one of the plurality of external electrodes (see FIG. 3, region CP2), wherein the plurality of additional electrode layers are connected to an external electrode, among the plurality of external electrodes, different from an external electrode which a most adjacent internal electrode among the plurality of internal electrodes of the active region is connected to (see FIG. 3), and 1<d/e≤5 in which e is a distance between adjacent internal electrodes among the plurality of internal electrodes of the active region and d is a distance between an internal electrode, among the plurality of internal electrodes of the active region, and an additional electrode layer, among the plurality of additional electrode layers of the additional electrode region, which are most adjacent to each other (see FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 1; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL).
Sasaki fails to teach that at least two of the plurality of additional electrode layers that are most adjacent to the active region are connected to an external electrode, among the plurality of external electrodes, having a different polarity from an external electrode which said most adjacent internal electrode is connected to.  
Lee ‘895, on the other hand, teaches that at least two of the plurality of additional electrode layers that are most adjacent to the active region are connected to an external electrode, among the plurality of external electrodes, having a different polarity from an external electrode which said most adjacent internal electrode is connected to.  See FIG. 2, elements 141/142, where two of the electrodes most adjacent to the active region are connected to an external electrode having different polarity from the adjacent internal electrode; the Office further notes that the claim language does not preclude other additional electrode layers, disposed at the same layers, from being connected to the external electrode having the same polarity.  Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sasaki, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
With respect to claim 2, the combined teachings of Sasaki and Lee ‘895 teach that the additional electrode region includes a first additional electrode region disposed above the active region and a second additional electrode region disposed below the active region (see Lee ‘895, FIG. 2), and at least one of the first and second additional electrode regions may satisfy the condition of 1<d/e≤5 (see the rejection of claim 1 above, citing Sasaki, FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 1; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL ).    
With respect to claim 3, the combined teachings of Sasaki and Lee ‘895 teach that the first additional electrode region includes a plurality of first additional electrode layers, the second additional electrode region includes a plurality of second additional electrode layers, and the first and second additional electrode layers are connected to first and second external electrodes among the plurality of external electrodes, respectively.  See Lee ‘895, FIG. 2.
With respect to claim 4, the combined teachings of Sasaki and Lee ‘895 teach that the additional electrode region satisfies the condition of 3≤d/e≤5.  See Sasaki, FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 1; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL.
With respect to claim 5, the combined teachings of Sasaki and Lee ‘895 teach that the plurality of additional electrode layers of the additional electrode region are connected to the same external electrode among the plurality of external electrodes.  See Lee ‘895, FIG. 2, elements 141/142.
With respect to claim 6, the combined teachings of Sasaki and Lee ‘895 teach that at least one of the plurality of additional electrode layers of the additional electrode region includes a plurality of segments.  See Lee ‘895, FIG. 2, elements 141/142 or 151/152.
Claims 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,165,713) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895, hereafter, Lee ‘895).
With respect to claim 7, Lee discloses a multilayer capacitor comprising: a body including a multilayer structure in which a plurality of dielectric layers are stacked (see FIG. 1, elements 10 and 11); a plurality of external electrodes disposed outside the body (see FIG. 1, elements 31 and 32); an active region including a plurality of internal electrodes stacked in the body with the dielectric layer interposed therebetween in a first direction (see FIG. 2, region “a” and elements 11, 21, and 22), exposed from the body in a second direction perpendicular to the first direction, and connected to at least one of the plurality of external electrodes (see FIG. 1); and an additional electrode region including a plurality of additional electrode layers disposed in a position covering at least one of upper and lower portions of the active region in the body and connected to at least one of the plurality of external electrodes (see FIG. 2, region “b”), wherein the plurality of additional electrode layers are connected to an external electrode, among the plurality of external electrodes, different from an external electrode which a most adjacent internal electrode among the plurality of internal electrodes of the active region is connected to (see FIG. 1, where the internal electrodes in the additional electrode regions continue the alternating pattern in region “a”), and 0.94≤b/a<1 in which a is a width of one of the plurality of internal electrodes of the active region and b is a width of one of the plurality of additional electrode layers of the additional electrode region, each width being measured in a third direction perpendicular to the first direction and the second direction (see FIG. 2, elements Wb and Wa, and col. 3, lines 49-56).
Lee fails to teach that at least two of the plurality of additional electrode layers that are most adjacent to the active region are connected to an external electrode, among the plurality of external electrodes, having a different polarity from an external electrode which said most adjacent internal electrode is connected to.  
Lee ‘895, on the other hand, teaches that at least two of the plurality of additional electrode layers that are most adjacent to the active region are connected to an external electrode, among the plurality of external electrodes, having a different polarity from an external electrode which said most adjacent internal electrode is connected to.  See FIG. 2, elements 141/142, where two of the electrodes most adjacent to the active region are connected to an external electrode having different polarity from the adjacent internal electrode; the Office further notes that the claim language does not preclude other additional electrode layers, disposed at the same layers, from being connected to the external electrode having the same polarity.  Such an arrangement results in delamination prevention.  See paragraph [0075].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Lee, as taught by Lee ‘895, in order to prevent delamination of the capacitor.
With respect to claim 8, the combined teachings of Lee and Lee ‘895 teach that the additional electrode region includes a first additional electrode region disposed above the active region and a second additional electrode region disposed below the active region, and at least one of the first and second additional electrode regions satisfies the condition of 0.94≤b/a<1.  See Lee, FIG. 2, regions “b” and “b’ ” and col. 3, lines 49-56.
With respect to claim 9, the combined teachings of Lee and Lee ‘895 teach that the first additional electrode region includes a plurality of first additional electrode layers, the second additional electrode region includes a plurality of second additional electrode layers, and the first and second additional electrode layers are connected to first and second external electrodes among the plurality of external electrodes, respectively.  See Lee, FIGS. 1 and 2.
With respect to claim 10, the combined teachings of Lee and Lee ‘895 teach that the additional electrode region satisfies the condition of 0.94≤b/a≤0.98.  See Lee, col. 3, lines 49-56.
With respect to claim 11, the combined teachings of Lee and Lee ‘895 teach that, wherein 1<d/e≤5 in which e is a distance between adjacent internal electrodes among the plurality of internal electrodes of the active region and d is a distance between an internal electrode, among the plurality of internal electrodes of the active region, and an additional electrode layer, among the plurality of additional electrode layers of the additional electrode region, which are most adjacent to each other.  See Lee, col. 6, line 65- col. 7, line 3 and FIG. 2, elements Tb and Ta.
With respect to claim 13, the combined teachings of Lee and Lee ‘895 teach that the plurality of additional electrode layers of the additional electrode region are connected to the same external electrode among the plurality of external electrodes.  See Lee ‘895, FIG. 2, elements 141/142.
With respect to claim 14, the combined teachings of Lee and Lee ‘895 teach that at least one of the plurality of additional electrode layers of the additional electrode region includes a plurality of segments.  See Lee ‘895, FIG. 2, elements 141/142 or 151/152. 
With respect to claim 15, the combined teachings of Lee and Lee ‘895 teach that wherein 1≤d/e≤ 5 in which e is a distance between adjacent internal electrodes among the plurality of internal electrodes of the active region and d is a distance between an internal electrode, among the plurality of internal electrodes of the active region, and an additional electrode layer, among the plurality of additional electrode layers of the additional electrode region, which are most adjacent to each other. See Lee, col. 6, line 65- col. 7, line 3 and FIG. 2, elements Tb and Ta.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,165,713) in view of Lee et al. (US Pat. App. Pub. No. 2014/0240895, hereafter, Lee ‘895), and further, in view of Sasaki et al. (US Pat. App. Pub. No. 2016/0189868).
With respect to claim 12, the combined teachings of Lee and Lee ‘895 fail to teach that 3≤d/e≤5.
Sasaki, on the other hand, teaches that 3≤d/e≤5.  See FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 12; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and Lee ‘895, as taught by Sasaki, in order to reduce ESL.
With respect to claim 16, the combined teachings of Lee and Lee ‘895 fail to teach that 3≤d/e≤5.
Sasaki, on the other hand, teaches that 3≤d/e≤5.  See FIGS. 4 and 5, noting that for SA1, F12=d=3.1 µm and F11=e=.77 µm, meaning that F12/F11 = 3.1/.77=4.026 which satisfies the relationship recited in claim 12; see also, paragraph [0060], noting that a relationship between F12 and F11 is desired to be between 4.0 and 12.6 in order to reduce ESL.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Lee and Lee ‘895, as taught by Sasaki, in order to reduce ESL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848